


EXHIBIT 10.2




ASSIGNMENT AGREEMENT




THIS ASSIGNMENT AGREEMENT (this “Agreement”) is entered into as of 15th November
2019, by and between Charteris, Mackie, Baillie & Cummins Limited a company
incorporated under the laws of England and Wales (“Assignor”) and Black Cactus
Global. Inc. a company incorporated in the State of Florida, United States of
America (“Assignee”) and Assignor and Assignee may hereinafter be referred to
individually as a “Party” and collectively as the “Parties.”




RECITALS




WHEREAS, Assignor has granted a Non-Exclusive Software Licensee dated 20th
February 2019 to Benchmark Advisors (Bahamas) Limited to use certain proprietary
Software, Know-How and Copyrights (collectively, the “Sublicensed Materials”)
which Assignor licensed from Black Cactus Holdings LLC.




WHEREAS, Assignee wishes to acquire an assignment of the Non-Exclusive Software
License granted to Benchmark Advisors (Bahamas) Limited (the “Assignment’) from
Assignor, and




WHEREAS, Assignor is willing to grant the Assignee an assignment of the
Non-Exclusive Software License granted to Benchmark Advisors (Bahamas) Limited
on the terms and conditions set forth herein,




NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follow:




1. CLOSING.




1.1 Closing. Subject to satisfaction of the conditions in Section 2, the closing
of the granting of the Assignment under this Agreement (the “Closing”) shall
occur at a place mutually acceptable to Assignor and Assignee on 15th November
2019, or such other date that is mutually acceptable to Assignor and Assignee
(the “Closing Date”). All transactions which are to take place at the Closing
shall be considered to have taken place simultaneously and no delivery or
payment shall be considered to have been made until all the transactions have
been completed.




2. CONDITIONS TO CLOSLNG.




2.1 Conditions to Each Party’s Obligation to Complete the Closing. The
respective obligations of the Parties to complete the Closing are subject to the
waiver by both Assignor and Assignee or the satisfaction, on or prior to the
Closing Date, of the following conditions:




 

(a)

The resignation of all the current Board of Directors of the Assignee and the
appointment of Lawrence P. Cummins and three non-executive independent Directors
nominated by the Assignor

 

 

 

 

(b)

The resignation of all the current Officers of the Assignee and the appointment
of Laurence P. Cummins as its President. After undertaking a review of the
future plans of the Assignee, the Board of Directors will appoint a Chief
Executive Officer.

 

 

 

 

(c)

Proof satisfactory to the Assignor that a fair resolution in writing has been
entered into with Mr. Harpreet Sangha, his family and his known associates for
the cancellation of the shares of the Assignee currently owned by them.




--------------------------------------------------------------------------------




 

(d)

The Assignor in its sole discretion is satisfied with the possibility of lifting
the Cease Trade Order issued by the British Columbia Securities Commission
against the shares of the Assignee.

 

 

 

 

(e)

Proof satisfactory to the Assignor that the necessary steps have commenced to
bring all the Assignee’s filing with the appropriate Regulatory Authority up to
data.

 

 

 

 

(f)

The Assignee has a written sweetness with Bellridge Capital LP to provides Line
of Credit of up to United States Dollars Five Million (US$5,000,000.00) on terms
that are acceptable to the Assignor and Bellridge Capital LP has advanced United
States Dollars Two Hundred and Fifty Thousand (US$250,000.00) of this financing
to the Assignor on behalf of the Assignee.

 

 

 

 

(g)

The Assignor has completed an assignment of the Software License Agreement with
Benchmark Advisors (Bahamas) Limited dated 20” February 2019

 

 

 

 

(h)

Representations and Warranties. The representations and warranties of each of
Assignor and Assignee set forth below shall be true and coma in all respects as
of the date of this Agreement and as of the Closing Date as if made on and as of
such dates (except to the extent any such representation or warranty is made as
of a specified date, which such representation or warranty shall be true and
correct in all respects as of such specified date).




3. REPRESENTATIONS AND WARRANITES OF ASSIGNOR.




Assignor hereby represents and warrants to Assignee as follows:




3.l Organization and Qualification. Assignor is duly organized, validly existing
and in good standing under the laws of England and Wales and has the requisite
corporate power and authority to can on its business as it is now being
conducted.




3.2 Ownership of Sublicensed Materials. Assignor has good and marketable license
to the Sublicensed Materials, free and clear of any and all mortgages, liens,
encumbrances. pledges and security interests except as provided for in the
license agreement between Assignor and Black Cactus Holdings LLC.




3.3 Brokers and Finders. Assignor has not incurred or taken any action that may
give rise to any liability for brokerage fees, commissions or finder’s fees in
connection with the transaction contemplated by this Agreement.




3.4 Noncontravention. Neither the execution and delivery of this Agreement and
the Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, will (i) violate any constitution statute, regulation• rule
to which Assignor is subject or, to the knowledge of Assignor, any injunction,
judgment. order, decree. ruling, charge or other restriction of any government,
governmental agency, or court to which Assignor is subject, or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, creme in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract. License,
instrument, or other arrangement to which Assignor is a party or by which he is
bound or to which any of the Sublicensed Materials is subject (or result in the
imposition of any security interest upon any of the Sublicensed Materials).




3.5 No Litigation. (a) There are no actions, suits, proceedings, hearings,
investigations, charges, complaints, claims or demands of any kind pending or,
to the best of the Assignor’s knowledge, threatened relating to or involving the
Sublicensed Materials; (b) there are no injunctions. judgments, orders or
decrees of any kind which are outstanding against the Sublicensed




- 2 -

--------------------------------------------------------------------------------




Materials: and (c) the Assignor is not charged, or to the best of Assignor’s
knowledge, threatened with, or under investigation with respect to, any alleged
violation of any provision of any law (including rules, regulations and codes)
relating to or involving the Sublicensed Materials.




3.6 Investment Representations, Information. The Assignor and its advisors, if
any, have been furnished with all materials relating to the business, finances
and operations of Assignee which have been requested by Assignor or its
advisors. The Assignor and its advisors, if any, have been afforded the
opportunity to ask questions of Assignee. Notwithstanding the foregoing,
Assignee has not disclosed to Assignor any material nonpublic information and
will not disclose such information unless such information is disclosed to the
public prior to or promptly following such disclosure to Assignor. The Assignor
is not aware of any facts that may constitute a breach of any of Assignees
representations and warranties made herein.




3.7 Assignor is (a) the exclusive Licensee of the Sublicensed Materials, (b) has
full power and authority to enter into this Agreement, and to perform all
obligations hereunder. (c) except for a license to the Assignee has not granted
any entity other than the Assignee any right to use the Sublicensed Materials,
(d) the use of the Sublicensed Materials do not infringe upon or violate any
third party’s intellectual property rights and (e) Assignor may gram the
Assignment pursuant to this Agreement.




4. REPRESENTATIONS AND WARRANITES OF ASSIGNEE.




Assignee hereby represents and variants to Assignor as follows:




4.1 Organization and Qualification. Assignee is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida and
has the requisite corporate power and authority to carry on its business as it
is now being conducted.




4.2 Authority. Assignee has all requisite corporate power and authority to
execute and deliver this Agreement and to perform each of its respective
obligations under this Agreement (and under all documents required to be
executed and delivered and actions to be performed by Assignee pursuant hereto).
The execution. delivery and performance of this Agreement and the agreement
contemplated hereby and the transaction contemplated hereby and thereby has been
duly and validly authorized by corporate action on the part of Assignee.




4.3 Enforceability. This Agreement constitutes a valid and binding agreement of
Assignee enforceable against it in accordance with its tams, subject to (1)
applicable bankruptcy, insolvency. reorganization, moratorium and other similar
laws of grand application with respect to creditors, (ii) general principles of
equity and (iii) the power of a court to deny enforcement of remedies generally
based upon public policy.




4.4 No Conflict or Violation. Neither the execution and delivery of this
Agreement nor the consummation of the transaction and performance of the terms
and conditions contemplated hereby by Assignee will (i) conflict with or result
in a violation or breach of or default under any provision of the articles of
incorporation, by-laws, or other similar governing documents of Assignee or any
material agreement, indenture or other instrument under which Assignee is bound,
or (ii) violate or conflict with any Law applicable to Assignee.




5. MISCELLANEOUS




5.1 Counterparts. This Agreement may be executed in one or more counterparts,
all of which




- 3 -

--------------------------------------------------------------------------------




shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Panics and delivered to
the other Party.




5.2 Governing Law; Jurisdiction; Venue. THIS AGREEMENT AND THE TRANSACTION
CONTEMPLATED HEREBY SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE
LAWS OF ENGLAND AND WALES WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING
TO CONFLICTS OF LAW RULES THAT WOULD DIRECT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.




5.3 Arbitration; Waiver of  Trial. Assignor and Assignee hereby agree that any
dispute shall be submitted to final and binding arbitration and that the Parties
shall not be entitled to a trial by jury.




5.4 Entire Agreement . This Agreement and any Appendices, Schedules and Exhibits
hereto contain the entire agreement between the Parties with respect to the
subject matter hereof and there are no agreements, understandings,
representations or warranties, either written or oral, between the Parties other
than those set forth or referred to herein.




5.5 Payment of Expenses. Whether or not the transactions contemplated by this
Agreement are consummated and, except as otherwise may be agelessly provided
herein. each party shall pay its ours fees, expenses and disbursements and those
of its respective agents, representatives, consultants, accountants and counsel
incurred in connection with this Agreement and all other costs and expenses
incurred in the performance and compliance with all conditions to be performed
by such party under this Agreement.




5.6 Notices. Unless otherwise expressly provided to this Agreement all notices
required or permitted hereunder shall be in writing and deemed sufficiently
given for all purposes hereof if (a) delivered in person, by courier or by
registered or certified Mail to the Person to be notified, with receipt
obtained, or (ii) sent by telecopy, telefax or other facsimile or electronic
transmission with “answer back” or other “advice of receipt” obtained in each
case to the appropriate address or number as set forth below. Each notice shall
be deemed effective on receipt by the addressee as aforesaid, provided that,
notice received by telex, telecopy. telefax or other facsimile or electronic
transmission after 5:00 p.m. at the location of the addressee of such notice
stall be deemed received on the first Business Day following the date of such
electronic receipt.




Notices to Assignor shall be addressed as follows:

Charteris, Mackie, Baillie & Cummins Limited

The Coach House

Stoke Park

Stoke Bruerne, Towcester

Northamptonshire NNI 2 7R2

Attention:

Email:




or at such other address or to such other telecopy, telefax or other facsimile
or electronic transmission number and to the attention of such other persona
Assignor may designate by written notice to Assignee.




Notices to Assignee shall be addressed to:




- 4 -

--------------------------------------------------------------------------------




Black Cactus Global, Inc

8275 S. Eastern Avenue

Las Vegas

Nevada 89123

Attention:

Email:




or at such other address or to such other telecopy. telefax or other facsimile
or electronic transmission number and to the attention of such other person as
Assignee may designate by written notice to Assignor.




5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns;
provided, however, that the respective rights and obligations of the Panics
shall not be assignable or by any Party without the express written consent of
the non-assigning or non-delegating Party, such consent shall not unreasonably
be withheld.




5.8 Amendments and Waivers. This Agreement may not be modified or amended except
by an instrument or instruments in writing signed by the Party against whom
enforcement of any such modification or amendment is sought which instrument and
expressly identified as a modification or amendment. Any Party may, only by an
instrument in writing and expressly identified as a waiver, waive compliance by
another Party with any term or provision of this Agreement on the part of such
other Party to be performed or complied with. The waiver by any Party hereto of
a breach of any term or provision of this Agreement shall not be construed as a
waiver of any subsequent breach.




5.9 Appendices, Schedules and Exhibits. All Appendices, Schedules and Exhibits
hereto which am referred to herein are hereby made a part of this Agreement and
incorporated herein by such reference.




5.10 Interpretation. It is expressly agreed that this Agreement shall not be
construed against any Party, and no consideration shall be given or presumption
made, on the basis of who drafted this Agreement or any particular provision
hereof or who supplied the form of Agreement. Each Party agrees that this
Agreement has been purposefully drawn and correctly reflects its understanding
of the transaction that this Agreement contemplates. In constructing this
Agreement:




 

(a)

examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;

 

 

 

 

(b)

the word “includes” and its derivatives means -includes, but is not limited to”
and corresponding derivative expressions;

 

 

 

 

(c)

a defined term has its defined meaning throughout this Agreement and each
Appendix, Exhibit and Schedule to this Agreement, regardless of whether it
appears before or after the place what it is defined;

 

 

 

 

(d)

each Exhibit and Schedule to this Agreement is a part of this Agreement, but if
there is any conflict or inconsistency between the main body of this Agreement
and any Exhibit or Schedule, the provisions of the main body of this Agreement
shall prevail;

 

 

 

 

(e)

the term “cost” includes expense and the term “expense” includes cost;

 

 

 

 

(f)

the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof; and

 

 

 

 

(g)

“include” and “including” shall mean include or including without limiting the
generality of the description of the preceding term.




- 5 -

--------------------------------------------------------------------------------




5.11 Agreement for the Parties’ Benefit Only. This Agreement is for the sole
benefit of the Assignor, Assignee and their respective successors and assigns as
permitted herein and no third party shall be entitled to enforce this Agreement,
rely on any representation, warranty, covenant or arrangement contained herein,
receive any rights hereunder or be a third party beneficiary of the Agreement.




5.12 Severability. If any term, provision or condition of this Agreement, or any
application thereof, is held invalid, illegal or unenforceable in any respect
under any laws of England and Wales (the “Law”), this Agreement shall be
reformed to the extent necessary to conform, in each case consistent with the
intention of the Parties, to such Law, and to the extent such term, provision or
condition cannot be so reformed, then such term, provision or condition (or such
invalid, illegal or unenforceable application thereof) shall be deemed deleted
from (or prohibited under) this Agreement, as the case may be, and the validity,
legality and enforceability of the remaining terms, provisions and conditions
contained herein (and any other application such term, provision or condition)
shall not in any way be affected or impaired thereby. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.













IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.




Assignor

By: _______________________




Name: _____________________




Title: ______________________







Assignee

By: _______________________




Name: _____________________




Title: ______________________




- 6 -

--------------------------------------------------------------------------------




ACKNOWLEDGED AND ACCEPTED this 15th day of November 2019







Benchmark Advisors (Bahamas) Limited







By: _______________________




Name: _____________________




Title: ______________________




- 7 -

--------------------------------------------------------------------------------